Citation Nr: 0425352	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of Loan Guaranty 
indebtedness in the amount of $16,065.22, plus interest.

2.  Entitlement to service connection for diabetes mellitus 
(DM) type II, as the result of exposure to the herbicide 
Agent Orange.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty May 1965 to February 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for DM type 
II and an acquired psychiatric disorder to include PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  By a decision dated in February 1994, the RO granted 
entitlement to waiver of recovery of Loan Guaranty 
indebtedness in the amount of $16,065.22.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to waiver of recovery 
of Loan Guaranty indebtedness in the amount of $16,065.22.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to waiver of recovery 
of Loan Guaranty indebtedness in the amount of $16,065.22.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 
20.101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Concerning the issue of entitlement to waiver of recovery of 
Loan Guaranty indebtedness in the amount of $16,065.22, the 
Board observes that the RO granted the waiver in the amount 
of $16,065.22 in a February 1994 decision.

As a result, the RO's decision awarding entitlement to waiver 
of recovery of Loan Guaranty indebtedness in the amount of 
$16,065.22 has fully resolved, and thus has rendered moot, 
the claim on appeal to the Board.  Therefore, having resolved 
the veteran's claim in his favor, there is no longer a 
question or controversy remaining with respect to entitlement 
to waiver of recovery of Loan Guaranty indebtedness in the 
amount of $16,065.22.  Nor are any exceptions to the mootness 
doctrine present because the relief sought on appeal, grant 
of entitlement to waiver of recovery of Loan Guaranty 
indebtedness in the amount of $16,065.22, has been 
accomplished without the need for action by the Board.  See, 
e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.

Accordingly, this issue is dismissed.


ORDER

The appeal concerning entitlement to waiver of recovery of 
Loan Guaranty indebtedness in the amount of $16,065.22 is 
dismissed.


REMAND

The veteran also seeks entitlement to service connection for 
DM type II as the result of exposure to the herbicide Agent 
Orange, and for an acquired psychiatric disorder to include 
PTSD as the result of stressors experienced during active 
service in Korea.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the most recent VA examinations of record were conducted in 
1992 (for general medical) and 1994 (for mental disorders).  
At that time, the veteran was found to manifest diabetes 
mellitus controlled by oral hypoglycemics, and bipolar 
disease, respectively.  VA treatment records further reflects 
that the veteran was diagnosed with DM type II in July 1991.  
In addition, since the 1994 VA examination for mental 
disorders, the RO has received VA treatment records 
reflecting a diagnosis of bipolar disease rule-out PTSD, in 
March 2002.

Moreover, the claims file reflects that the evidentiary 
record is not complete.  The veteran has stated he received 
treatment for his claimed psychiatric and diabetic 
disabilities in 1971, shortly following his discharge from 
active service, at the Gasken Hospital in Gasken, Indiana, 
Lakeview Hospital in Fort Wayne, Indiana, and by a Dr. Green 
in Elkhart, Indiana and Fort Wayne, Indiana.  In addition, he 
stated he was treated at Baptist Memorial Hospital and 
Riverside Hospital in Jacksonville, Florida.  Finally, VA 
treatment records present a history of having been 
hospitalized three times for a psychiatric disorder, that he 
has been treated at VA Medical Centers in Oakland Park and 
Miami, Florida; and that he was in receipt of disability 
benefits from the Social Security Administration (SSA) in the 
past.

Given the length of time that has passed since the last VA 
examinations were conducted, the Board finds it would be 
helpful to proffer the veteran additional examinations to 
include all appropriate clinical testing and review of the 
claims file-to include all service medical records and VA 
and non-VA medical treatment records obtained pursuant to 
this remand-in totality.  See 38 C.F.R. § 3.159(c)(4) 
(2003).

The Board further notes that the RO has adjudicated the 
veteran's claims for both an acquired psychiatric disorder 
and DM type II based on service in Vietnam.  

The veteran did state in March 2002 that he was hospitalized 
at Cam Ran Bay in Vietnam.  However, he has also consistently 
described stressors related to service in Korea at the 
Demilitarized Zone (DMZ).  In addition, he has indicated that 
he believes he was exposed to the herbicide Agent Orange 
during his service in Korea as well.  Available service 
personnel records reflect that he served in Korea, and was 
assigned to Bravo Company, 707th Maintenance Battalion as an 
Ordnance Supply Specialist (military occupational specialty 
(MOS) 76D20 from October 1965 to February 1967.

The RO has not had the opportunity to adjudicate the 
veteran's claim for service connection for DM type II based 
on exposure to Agent Orange in Korea.  Moreover, the RO has 
not undertaken to verify stressors related to his active 
service in Korea. 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 7-
2004, are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for DM type II and 
acquired psychiatric disorder to include 
PTSD.  In particular, the RO must inform 
the appellant: (1) of the notification 
and duty to assist provisions of the VCAA 
and its implementing regulations, (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for DM 
type II and acquired psychiatric disorder 
to include PTSD; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed DM type II and acquired 
psychiatric disorder to include PTSD, 
from the date of his discharge from 
active service to the present.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request copies 
of records for any and all treatment 
accorded him at the Riverside Hospital 
and Baptist Memorial Hospital in 
Jacksonville, Florida, the Gasken 
Hospital in Gasken, Indiana, the Lakeview 
Hospital in Fort Wayne, Indiana; and by 
Dr. Green in Jacksonville, Florida, and a 
Dr. Green in Elkhart and Fort Wayne, 
Indiana.  In addition, the RO should 
request any and all inpatient and 
outpatient records, to include any and 
all clinical medical records and any and 
all mental hygiene records-to include 
specific records of group and individual 
therapy-of treatment accorded him at 
VAMCs in Oakland Park and Miami, Florida, 
Fort Wayne, Indiana, and any other VA 
facility the veteran may identify from 
his discharge from active service in 
February 1967 to the present that are not 
already of record.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should determine from SSA 
whether or not the veteran is currently 
in receipt of disability benefits.  The 
RO should request any and all 
determinations of disability or 
nondisability-past and present-in the 
veteran's case and copies of any and all 
medical evidence relied upon in arriving 
at those decisions.

5.  The RO should obtain any additional 
service medical and personnel records, 
including clinical medical records, 
hospital medical records, and copies of 
all orders and awards citations presented 
to the veteran.  In particular, the RO 
should request medical records of 
treatment accorded the veteran from on or 
about October 1965 to January 1966 at the 
following medical facilities affiliated 
with 8th Army and Bravo Company 707th 
Maintenance Battalion:
?	2nd Med Bn. Dispensary APO 
96224
?	44th Surgical Hospital (MA) APO 
SF 96224.

The RO should also request medical 
records of treatment accorded the veteran 
at Cam Ran Bay medical facilities 
affiliated with 8th Army and/or Bravo 
Company 707th Maintenance Battalion from 
October 1965 to February 1967.

6.  If the service medical, hospital, or 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

7.  The RO should request that the U.S. 
Armed Services Center for Research for 
Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  The 
RO should provide USASCRUR with a 
description of the averred stressors.  
The letter should include the following 
information:  as a member of Bravo 
Company, 707th Maintenance Battalion from 
October 1965 to February 1967:
o	Exposure to general combat 
conditions, including 
receiving and returning fire 
as part of a patrol that was 
ambushed in 1966.

The RO should provide USASCRUR with 
copies of personnel records obtained 
showing service dates and duties and 
units of assignment; copies of the 
veteran's stressor statements submitted 
in March 2002 and May 2002 and any 
further statements the RO receives 
pursuant to this Remand.

In addition, the RO should complete any 
and all follow-up actions referred by 
NPRC and USASCRUR, and the service 
department, including the request for 
unit morning reports and unit histories.  

8.  The RO should verify the veteran's 
participation in a unit which the 
Department of Defense has determined was 
exposed to the herbicide Agent Orange 
while stationed in Korea, using all 
appropriate means.  In the alternative, 
the RO should verify whether the veteran 
was exposed to the herbicide Agent Orange 
while assigned to Bravo Company, 707th 
Maintenance Battalion, as an Ordnance 
Supply Specialist stationed in Korea from 
October 1965 to February 1967.  

In addition, the RO should complete any 
and all follow-up actions referred by the 
service department and all other 
appropriate agencies.  

9.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by the appropriate 
specialists to determine the nature, 
extent, and etiology of any psychiatric 
condition, to include PTSD, and DM type 
II.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence and 
the veteran's service medical records, 
must be sent to the examiner(s) for 
review.  The examiner(s) should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any psychiatric condition, to 
include PTSD, and DM type II.
?	Describe any current symptoms and 
manifestations attributed to any 
psychiatric condition, to include 
PTSD, and DM type II.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology and pathology involving DM 
type II.
?	Provide an opinion as to the date of 
onset and etiology for any 
psychiatric disability to include 
PTSD and DM type II.  In particular, 
the examiners are requested to 
provide the following opinions:
1.	Is it at least as likely as not 
that any currently diagnosed DM 
type II is the result of 
exposure to Agent Orange in 
Korea or, in the alternative, 
is the result of his active 
service?
2.	Is it at least as likely as not 
that any diagnosed psychiatric 
disability, to include PTSD, is 
the result of stressors the 
veteran experienced during his 
active service, specifically 
his active service in Korea or, 
in the alternative, is the 
result of his active service?

10.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for service connection for an 
acquired psychiatric disorder to include 
PTSD, and DM type II, in accordance with 
the laws and regulations governing 
exposure to herbicides, including Agent 
Orange, and with Pentecost v. Principi, 
16, Vet. App. 124 (2001).  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



